Title: Thomas Jefferson to Benjamin Henry Latrobe, [25] August 1817
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            Dear Sir;
            Poplar Forest
Aug. 24. 25 17.
          
          Our letters, crossing one another by the way, have produced some confusion. their dates are as follows, in the margin.
          
            
              your lres
              when reced
              when answd
            
            
              June 28.
              July 15.
              July 16
            
            
              July 24
              Aug. 2
              Aug. 3.
            
            
              July 18
              Aug. 7.
              Aug. 7.
            
            
              Aug. 12.
              Aug. 22.
              Aug. 24.
            
          
          I shall be glad to recieve your drawings; but not at this place, to which the mail is uncertain, and I shall be at Monticello nearly as soon as they will. the elevations of pavilions will be most acceptable. I inclose you a very ragged sketch of the one now in hand. I am well aware of all the importance of aspect, and have always laid it down as a rule that in drawing the plan of a house, it’s aspect is first to be known, that you may decide whether to give it most front or flank, and also on which side to throw passages & staircases, in order to have the South, whether front or flank unembarrassed for windows. the range of our ground was a law of nature to which we were bound to conform. it is S. 20.° W. we therefore make our pavilions one room only in front, and 1. or 2. in flank as the family of the professor may require. in his apartments, or the best of them, his windows will open to the South. the lecturing room below has the same advantage, by substituting an open passage adjacent instead of a dormitory. the dormitories admit of no relief but Venetian blinds to their window & door, and to the last the shade of the covered way. this will be the less felt too, as the pupils will be in the schoolrooms most of the day.
          Volney’s Recherches I have no doubt are curious, & marked with the stamp of genius, & I thank you for the offer of their perusal. but they are took too bulky to come by mail, & not to be trusted to the stages. I have never moreover paid any attention to Oriental literature, antient or modern, and am therefore not qualified to recieve much edification or perhaps amusement from them. I read with pleasure what you say of Bruce’s travels. it strengthens their authority which has been so much impaired by doubt.—a stiffening wrist obliges me now to curtail my letters. with constant esteem and respect your’s
          
            Th: Jefferson
          
        